Citation Nr: 0916932	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision 
that denied the Veteran's claim for SMC based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  The Veteran provided testimony at a 
personal hearing at the RO in May 2006.  VA scheduled the 
Veteran for an April 2009 videoconference hearing before a 
member of the Board.  The Veteran canceled that hearing and 
did not indicate that he wished to attend another.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling.  The Veteran 
is also in receipt of a total disability rating based on 
individual unemployability (TDIU rating), effective June 10, 
2002.  

2.  The Veteran's service-connected PTSD does not render him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  He is able to ambulate 
independently for short distances, is generally independent 
in self-care, is apparently able to feed himself, and is able 
to leave his house at his own discretion.  He has no physical 
or mental incapacity requiring regular care or assistance 
against dangers in his daily environment.  

3.  The Veteran is not substantially confined to his house or 
its immediate premises.






CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2006, a rating 
decision in December 2006, a statement of the case in 
September 2008, and a supplemental statement of the case in 
September 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a November 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  If a veteran, as the result of service connected 
disabilities, has suffered the loss, or loss of use, of both 
feet or one foot and one hand, or is blind in both eyes 
(5/200 acuity or less) or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to SMC at the aid and attendance rate.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2008).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).

Service connection is in effect for PTSD, rated as 70 percent 
disabling.  The Veteran is also in receipt of a total 
disability rating based on individual unemployability (TDIU 
rating), effective June 10, 2002.  

The Veteran contends that he is entitled to SMC based upon 
both the need for regular aid and attendance of another 
person, and as a result of being housebound.  He asserts that 
he cannot walk unaided for any length of time or distance and 
that he requires assistance in bathing and tending to his 
hygiene needs as well as using the bathroom.  He argues that 
he can feed himself, but that he needs supervision, and that 
although he is not confined to a bed, he requires assistance 
getting into and out of his bed.  The Veteran also reports 
that he can sit up, but that he requires assistance to sit in 
the fashion of a lift chair due to the support required to 
sit up in a chair.  

Private and VA treatment records dated from July 2006 to 
October 2008 show that the Veteran was treated for his 
service-connected PTSD as well as various non-service-
connected disorders including a low back disability, a left 
hip disability, coronary artery disease, congestive heart 
failure, hypertension, dyslipidemia, gastroesophageal reflux 
disease, allergic rhinitis, and benign prostate hypertrophy.  

A June 2006 VA treatment entry noted that the Veteran was 
seen for long standing left hip pain.  He stated that the 
pain was not as much of an issue as was his leg giving way.  
It was noted that the Veteran had been using his walker more 
than his cane lately with good results.  The assessment was 
degenerative arthritis of the left hip.  A September 2006 VA 
treatment entry related an assessment of PTSD, chronic and 
severe, and a dysthymic disorder.  A global assessment of 
functioning (GAF) score of 35 was assigned.  The examiner 
reported that the Veteran seemed to be doing fairly well on 
his medications considering all of his other medical 
problems.  

A January 2007 statement from S. R. Huff, M.D., indicated 
that he was the primary care physician for the Veteran.  Dr. 
Huff referred to a January 2007 progress note and stated that 
it supported his opinion that the Veteran required and 
deserved home health aid assistance.  

A January 2007 treatment report from Dr. Huff indicated that 
the Veteran presented with the main intention of gaining 
support to have assistance within the home.  It was noted 
that the Veteran was declining in his physical ability.  Dr. 
Huff stated that due to various diagnoses including lumbar 
disc disease, osteoarthritis of the spine sacroiliac joints, 
spinal stenosis, coronary artery disease, and congestive 
heart failure, the Veteran had been increasingly unable to 
care for himself.  Dr. Huff reported that the Veteran's wife, 
who was also elderly, was having trouble keeping up.  Dr. 
Huff indicated that, presently, the Veteran's wife prepared 
his shower and that he was able to sit in the shower chair 
and bathe himself, but that he did require assistance with 
bathing, dressing, medications, meals, and all household 
chores.  It was noted that the Veteran and his wife currently 
paid someone to help them with vacuuming ironing, washing, 
and changing the sheets.  

Dr. Huff reported that the Veteran was able to walk about the 
house, sometimes with a cane, but that he mainly relied on 
the assistance from his wife whom he would hold on to.  Dr. 
Huff noted that the Veteran and his wife mentioned that the 
shower chair was worn out and that they required a 
replacement.  Dr. Huff indicated the Veteran was able to 
ambulate short distances unassisted.  It was reported that 
the Veteran was able to get on the examination table with 
help from his wife.  Dr. Huff indicated that the Veteran's 
lungs were clear to auscultation, that his heart had a 
regular rhythm, normal rate, and stable murmurs and that his 
extremities showed no pitting edema.  The assessment was 
general debility.  Dr. Huff commented that based on the 
Veteran's history, his physical appearance, and his knowledge 
of his prior care, he believed that the Veteran was an 
appropriate candidate for assistance within the home.  He 
reported that his opinion would be relayed to the appropriate 
VA representative and that a shower chair would be requested 
from prosthetics.  

A May 2007 VA treatment entry related an assessment that 
included chronic arthritic difficulties involving the spine, 
sacroiliac joints, and, most prominently, the left hip; 
coronary artery disease/congestive heart failure/mitral and 
tricuspid regurgitation, and history of pulmonary embolism; 
hypertension, well controlled; dyslipidemia; gastroesophageal 
reflux disease with Barrett's esophagus; seasonal allergic 
rhinitis; and benign prostate hypertrophy with a recent good 
assessment from a urologist.  An October 2007 VA treatment 
entry related an assessment of history of PTSD, chronic and 
severe, with a dysthymic disorder that seemed to be doing 
well on medication.  A GAF score of 35 was assigned.  

An October 2007 statement from Dr. Huff indicated that he was 
writing as the Veteran's family physician to support the 
Veteran's and his wife's request for home health assistance.  
Dr. Huff stated that based on the Veteran's numerous physical 
and psychiatric disabilities, he believed the only other 
option would be for him to enter a nursing home.  Dr. Huff 
reported that a nursing home would be particularly 
disagreeable to the Veteran given his PTSD, which was much 
better controlled when he was around familiar people (his 
wife) and familiar surroundings.  

A January 2008 VA treatment entry indicated, as to an 
assessment, that the Veteran had a history of PTSD, chronic 
and severe, and a dysthymic disorder, that seemed to be 
emotionally at a baseline, but that the Veteran was becoming 
physically incapacitated because of his age and medical 
problems and that he needed some help from the community 
about aid and attendance.  A GAF score of 35 was assigned.  

An October 2008 VA psychiatric examination report noted that 
the Veteran's claims file and VA medical records were 
reviewed.  The examiner indicated that the Veteran had 
numerous health problems, including a hiatal hernia, 
gastroesophageal reflux disease, and heart disease with a 
myocardial infarction in 1994.  The examiner also reported 
that the Veteran had a history of congestive heart failure, 
back pain, respiratory problems, hypertension, high 
cholesterol, osteoarthritis, a history of a pulmonary 
embolism, and that he recently underwent surgery to remove a 
benign tumor on his kidney.  

The examiner reported that since the last VA psychiatric 
examination, the Veteran had continued to receive regular 
psychiatric care through a VA facility.  It was noted that 
the Veteran's psychiatrist had him on the same medications 
that he was on at the time of the last examination over two 
years earlier.  The examiner reported that due to the 
Veteran's age and periodic hypotension, his doctor tried to 
take him off one of his psychiatric medications, but that he 
began to have more sleep problems when he went off the 
medication, so he was back on it.  The examiner stated that, 
in general, the Veteran reported that his medications worked 
pretty well and that they were helpful.  The examiner 
reported that recent psychiatric notes indicated that the 
Veteran's condition seemed to have been rather stable and 
that he had been described as having no psychosis, being 
coherent, and in a euthymic pleasant mood.  The examiner 
stated that the most recent note from October 2008 indicated 
that the Veteran's affect was broad and related that he was 
happy and that a note from April 2008 reported that he had no 
signs of depression or dementia.  

The Veteran stated that he had not had any legal problems 
since the last examination and that he continued to be 
retired from work since the age of 59 when he retired from 
being a long-haul truck driver.  It was noted that he 
remained married to his wife of 60 years.  The Veteran 
reported that he and his wife got along okay without any 
significant marital problems.  He denied that they had any 
problems with excessive fighting or arguing and stated that 
they did spend time together.  It was noted that the 
Veteran's wife agreed with his report concerning the state of 
their relationship.  The Veteran indicated that he had four 
children and that they got along well.  He reported, however, 
that he had limited tolerance for visits from multiple family 
members.  He stated that he had a few friends, but that due 
to all their health problems, they had not been able to go 
out to eat together in recent times.  He related that they 
did sometimes visit each other.  

The Veteran indicated that he continued to attend church 
services about once or twice a month and that he would 
occasionally go with his wife on various errands, but that he 
limited such occasions because he would get tired of standing 
or walking for long periods of time.  He stated that he and 
his wife would sometimes go out to eat.  The Veteran reported 
that his wife was having him go with her to walk around Wal-
Mart, but that he stopped going because he would get too 
tired and that there were not many places to sit down.  He 
indicated that he tried to get out and walk a bit daily and 
that he would often walk on his farm property as long as 30 
minutes at a time and would often take his dog with him.  He 
stated that he spent time watching television as well.  It 
was noted that the Veteran denied any substance abuse, 
violent or assaultive behavior, or suicide attempts since the 
last examination.  The Veteran and his wife related that he 
did only some limited driving locally and that he had someone 
else help him by mowing the lawn.  The Veteran and his wife 
also stated that they had a woman who came in to help with 
the more physical chores such as dusting, vacuuming, laundry, 
and changing sheets, as well as with the cooking and grocery 
shopping.  

The examiner reported that the Veteran's affect ranged from 
mildly restricted to within normal limits and that his mood 
appeared to be euthymic, though very mildly anxious.  The 
examiner stated that the Veteran did not have any impairment 
of thought processing or communication and that there were no 
delusions or hallucinations.  It was noted that the Veteran's 
eye contact and behavior were appropriate.  The examiner 
related that the Veteran admitted to some periodic suicidal 
thinking, but that he stated that he was not feeling that way 
presently and denied any intent to act on those thoughts 
whatsoever because of his wife and children.  The examiner 
indicated that the Veteran appeared to have no active 
suicidal processes and that there was no homicidal thinking.  
The examiner reported that the Veteran indicated that he did 
adequately with personal hygiene and the basic activities of 
living.  The examiner stated that the Veteran reported that 
right after his kidney surgery, he needed some help with 
showering/bathing, but that he could presently do it himself.  
The examiner remarked that the Veteran was oriented and that 
he denied significant memory impairment and that no such 
problems were suggested by the interactions on the day of the 
examination.  It was noted that there was no obsessive-
compulsive behavior, that the Veteran's speech was within 
normal limits, and that there were no panic attacks.  

The examiner indicated that the Veteran seemed to report that 
he was not significantly depressed.  The examiner stated that 
the Veteran indicated that he had anxiety less than 50 
percent of the time and that he generally did not feel 
anxious when at home, but that he would get nervous in 
crowds.  The Veteran reported that he would also worry about 
doctor appointments, the state of his health, and mortality 
issues.  The Veteran also indicated that he did not like to 
go to family reunions because he was the older person in the 
family and that it was more apparent when he was together 
with them.  The examiner indicated that the Veteran's impulse 
control was adequate and that he denied any significant anger 
outbursts.  It was noted that the Veteran reported that his 
medications helped with his sleeping and that he often would 
get eight hours of sleep per night.  

As to an assessment, the examiner reported that the Veteran 
met the DSM-IV stressor criteria for PTSD and that he also 
met the PTSD symptom criteria.  The examiner discussed those 
criteria in detail.  The diagnosis was PTSD.  The examiner 
indicated that the Veteran was capable of managing benefit 
payments in his own best interests.  The examiner stated that 
the Veteran continued to have some PTSD symptomatology as 
described and that he continued to be out of work for many 
years, having retired.  The examiner reported that the 
Veteran seemed to get along adequately with his wife and 
family, though he reported limited tolerance for larger 
family visits or reunions.  The examiner indicated that while 
the Veteran reported that he had some friends, they had not 
been going out to dinner much because of everyone's health 
problems, though they periodically did some individual 
visits.  The examiner commented that the Veteran's PTSD 
condition, at the severity described in the above report, did 
not require any aid and attendance of another person.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that in a January 2007 statement Dr. Huff 
reported that the Veteran required and deserved home health 
aid assistance.  Additionally, in a January 2007 treatment 
report, Dr. Huff indicated that based on the Veteran's 
history, his physical appearance, and his knowledge of his 
prior care, he believed that the Veteran was an appropriate 
candidate for assistance within the home.  Further, in an 
October 2007 statement, Dr. Huff stated that he supported the 
Veteran's and his wife's request for home health assistance 
and that based on the Veteran's numerous physical and 
psychiatric disabilities, he believed that the only other 
option would be for him to enter a nursing home.  Dr. Huff 
reported that a nursing home would be particularly 
disagreeable to the Veteran given his PTSD, which was much 
better controlled when he was around familiar people (his 
wife) and familiar surroundings.  

Additionally, the Board notes that a January 2008 VA 
treatment entry indicated, as to an assessment, that the 
Veteran had a history of PTSD, chronic and severe, and a 
dysthymic disorder, that seemed to be emotionally at a 
baseline, but that the Veteran was becoming physically 
incapacitated because of his age and medical problems and 
that he needed some help from the community about aid and 
attendance.  

The Board observes that there is no indication that Dr. Huff 
or the examiner pursuant to the January 2008 VA treatment 
entry reviewed the Veteran's entire claims file in providing 
those opinions and assessment, respectively.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Additionally, the statements from Dr. Huff and 
examiner pursuant to the January 2008 VA treatment entry 
referred to the Veteran's other physical disabilities as well 
as his service-connected PTSD in support of the Veteran's 
claim.  The Board notes, however, that those opinions do not 
indicate that the Veteran's service-connected PTSD, alone, 
required aid and attendance.  See 38 C.F.R. § 3.350.  Given 
these circumstances, the Dr. Huff's opinions and that of the 
examiner at January 2008 VA treatment entry, have diminished 
probative value in this matter.  

Conversely, the Board observes that the October 2008 VA 
psychiatric examination report noted that the Veteran's 
claims file was reviewed.  The examiner specifically 
indicated that that the Veteran's PTSD condition, at the 
severity described in the above report, did not require any 
aid and attendance of another person.  The examiner also 
discussed the Veteran's medical history and his psychiatric 
history pursuant to the examination.  Therefore, the Board 
finds that the VA examiner's opinion is the most probative in 
this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

Further, the Board notes that the January 2007 treatment 
report from Dr. Huff indicated that the Veteran's wife 
prepared his shower and that he was able to sit in the 
shower, but that he needed assistance with bathing, dressing, 
medications, meals, and all household chores.  It was noted 
that the Veteran and his wife currently paid someone to help 
them with vacuuming, ironing, washing, and changing the 
sheets.  The Board observes, however, that at the most recent 
October 2008 VA psychiatric examination, the Veteran reported 
that he did adequately with personal hygiene and the basic 
activities of living.  The examiner stated that the Veteran 
reported that right after his kidney surgery, he needed some 
help with showering/bathing, but that he could presently do 
it himself.  The October 2008 VA examination report also 
noted that the Veteran and his wife had a woman who came in 
to help with the more physical chores.  Additionally, the 
Veteran reported that he was able to walk on his farm 
property for as long as thirty minutes.  

The Board observes that the Veteran is already in receipt of 
a TDIU rating.  While the Veteran is not able to walk for 
great distances due to easy fatigability, he is able to walk 
unassisted for short distances, even up to 30 minutes.  He is 
also able to leave the house at his discretion.  
Additionally, any possible assistance that the Veteran needs 
in bathing, dressing, and attending to the wants of nature, 
are not the result of his service-connected PTSD, and the 
Veteran remains able to use his upper extremities normally.  
In addition, there is no recent indication that he actually 
requires assistance with feeding himself.  Further, as the 
Veteran lives at home, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  The Board observes that the Veteran thus does 
not meet the criteria to establish a factual need for aid and 
attendance of another person.  As the preponderance of the 
evidence demonstrates that the Veteran is not in need of the 
regular aid and attendance of another person, special monthly 
compensation based upon the need for the regular aid and 
attendance of another person is not warranted.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that the 
Veteran is housebound.  While the Veteran does have 
difficulty walking for long distances, he is not confined to 
his house by his disabilities.

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


